Citation Nr: 0017254	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
hearing loss.

In April 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  In October 1997, 
the Board remanded this claim for additional development.  
The RO complied with the Board's Remand instructions, and 
this claim is ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  There is no evidence of incurrence of hearing loss during 
service or within the year after the veteran's separation 
from service.

3.  The veteran has submitted competent lay evidence of 
exposure to acoustic trauma during service, and he currently 
has bilateral sensorineural hearing loss, which the medical 
evidence indicates is due to noise exposure during service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for hearing loss, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The veteran incurred bilateral hearing loss as a result 
of his military service.  38 U.S.C.A. §§ 1110 and 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
sensorineural hearing loss may be established based on a 
legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  This 
regulation also does not necessarily preclude service 
connection for hearing loss that first meets the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. § 1110 (West 1991); C.F.R. §§ 3.303 and 3.304 
(1999); Hensley, 5 Vet. App. at 159-60.

In this case, the veteran is not entitled to presumptive 
service connection for sensorineural hearing loss.  A 
diagnosis of sensorineural hearing loss was not rendered 
until many years after service, and there is no evidence 
showing that this disorder was manifested within the first 
post-service year.  In fact, testing conducted in 1959 (i.e., 
approximately four years after his separation from service) 
showed normal hearing acuity.

The claim for direct service connection is plausible.  The 
veteran's service medical records do not show any complaints 
of or treatment for hearing loss.  The reports of 
examinations conducted in 1955 and 1959 showed that his 
hearing acuity was 15/15 bilaterally.  However, the veteran 
has presented credible evidence of acoustic trauma during 
service.  His contentions concerning exposure to acoustic 
trauma during service are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The VA audiograms 
conducted in 1996, 1997, and 1998 demonstrate that the 
veteran has met the requirements for a hearing loss 
disability, as shown by auditory thresholds of 40 decibels or 
greater in both ears.  Based on the veteran's reported 
history, medical professionals have concluded that the 
veteran's hearing loss is related to the reported inservice 
noise exposure.  Assuming the credibility of this evidence, 
this claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

Since the veteran has presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate VA 
examinations.  The Board notes that the RO complied with the 
instructions of the 1997 Remand.  Sufficient evidence is of 
record to decide the veteran's claim favorably.  Therefore, 
no further assistance is required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
There is no evidence of record wherein the veteran explicitly 
denied experiencing hearing loss; there is only an absence of 
inservice complaints of hearing loss.  That fact, alone, is 
not determinative of the veteran's claim.  The veteran argues 
that he had extensive noise exposure during service, and he 
is certainly competent to report such.  His statements of 
inservice acoustic trauma appear consistent with the 
circumstances of his service with an infantry regiment, where 
there was certainly the potential for exposure to acoustic 
trauma from weapons.  The veteran testified that he often 
fired recoilless rifles, machine guns, and a bazooka.  
Although his service medical records showed no complaints of 
hearing loss and the post-service medical evidence does not 
show such complaints until approximately 40 years after his 
military service, the fact remains that he has reported 
exposure to acoustic trauma during service, which is 
consistent with his service and which he is competent to 
report.  The Board has no reason to doubt the credibility of 
his statements.  

There is some medical evidence favorable to the veteran's 
claim.  The VA examiner in July 1997 concluded that the 
veteran had moderate sensorineural hearing loss in a pattern 
generally attributable to noise exposure.  A VA consultation 
request for the audiology clinic dated in August 1997 
indicated that the veteran's hearing loss is noise-induced.  
A VA August 1997 progress note indicated that the veteran had 
moderate sensorineural hearing loss, noise-induced, secondary 
to inservice [acoustic trauma].  

There are no medical opinions of record that indicate that 
the veteran's hearing loss is not related to his military 
service.  The Board's 1997 Remand indicated that a 1996 VA 
record showed that the veteran's hearing loss was unexplained 
by his history.  Upon further inspection of that record, 
which is a consultation request dated in January 1996, the 
category checked off by the physician under "reason for 
request" could be either "unexplained by history," "noise-
induced," or "suspected middle ear disorder."  The mark 
goes across all three categories.  However, a subsequent 
consultation request dated in 1997, as discussed above, 
clearly reflected noise-induced hearing loss. 

Moreover, there is no evidence of significant post-service 
acoustic trauma.  The veteran testified that he worked in 
environments where there was essentially no noise exposure, 
and when he worked on air conditioner repair, he was only 
exposed to slight noise from window units.

It is true, as noted in the Board's 1997 Remand, that the 
medical evidence suggests that the veteran's hearing loss 
could be attributed to other medical disorders, such as 
possible mastoiditis or retrocochlear pathology.  It is also 
true that the July 1996 VA examiner stated that the veteran 
was exposed to loud noise when working in air conditioning.  
However, since there are also favorable medical opinions of 
record, the evidence is, at the very least, in equipoise 
regarding the veteran's claim.  Accordingly, he is entitled 
to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
hearing loss as a result of his military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 
3.304 (1999).

ORDER

Entitlement to service connection for hearing loss is 
granted.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

